EXHIBIT 18 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Utah Medical Products, Inc. We consent to the incorporation by reference in Registration Statement Nos. 33-24781, 33-44100, 33-89394, and 33-89434 of Utah Medical Products, Inc. on Forms S-8 of our financial statement audit report and internal control over financial reporting audit report dated February 20, 2008, appearing in this Annual Report on Form 10-K of Utah Medical Products, Inc. for the years ended December 31, 2007, 2006 and 2005. /s/ Jones Simkins, P.C. JONES SIMKINS, P.C. Logan, Utah February
